PER CURIAM.
This is the second appearance of this matter before this court. Previously, this case was remanded with directions that the trial court enter an order setting forth specific findings of fact and conclusions of law concerning the appellant’s request for visitation privileges with her 12 year old child, custody of whom had been placed with the appellee. Baker v. Baker, 366 So.2d 873 (Fla. 4th DCA 1979). The trial court has now entered an order setting forth such findings and conclusions and denying appellant’s request for visitation. There is no transcript of the final hearing conducted herein. However, this court has considered the findings of fact made by the trial court and based thereon we find no abuse of discretion by the court in denying visitation privileges to the appellant. Yandell v. Yandell, 39 So.2d 554 (Fla.1949). Accordingly, the amended final judgment is hereby affirmed.
ANSTEAD, MOORE and BERANEK, JJ., concur.